[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF THE MEMORANDUM OF DECISION DATED OCTOBER 22, 1990
The court, on its own motion, further articulates it Memorandum of Decision dated October 22, 1990 as to paragraph 19 thereof to provide that the defendant shall furnish proof to the plaintiff of the existence of such life insurance policy or policies and the designation of the beneficiary or CT Page 4476 beneficiaries, as the case may be, in accordance with the provisions of this paragraph (paragraph 19 of the Memorandum of Decision) within thirty (30) days of this date and shall furnish proof thereafter annually on or before January 15th of each year.
EDGAR W. BASSICK, III, JUDGE